Citation Nr: 1105785	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  97-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for a right knee disability.

2.  Entitlement to an initial compensable disability rating for 
status post medial meniscectomy of the left knee.

3.  Entitlement to an initial compensable disability rating for 
traumatic arthritis of the left knee, with painful motion.

4.  Entitlement to an effective date earlier than February 28, 
2005, for the grant of a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to September 
1979.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO) 
in May 1996, August 1996, September 2002, and September 2008.

In May 1996, the RO denied a claim for a rating higher than 40 
percent for the Veteran's service-connected right knee 
disability.  In the August 1996 rating decision, the RO again 
denied a claim for a rating higher than 40 percent for the 
Veteran's service-connected right knee disability, as well as a 
petition to reopen a previously denied claim for service 
connection for a left knee disability.

In May 1998, the Board reopened the claim for service connection 
for a left knee disability and remanded that matter back to the 
agency of original jurisdiction (AOJ), together with the issue of 
a higher rating for the service-connected right knee disability, 
for additional development.

In March 1999, the Veteran provided testimony in support of his 
appeal at a hearing held at the RO.  A transcript of that hearing 
has been associated with the Veteran's claims folders.

The Board denied the Veteran's claims for service connection for 
a left knee disability and an increased rating for a right knee 
disability in a January 2000 decision, which the Veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 2001, the Veteran's private attorney and the 
Secretary of VA filed a Joint Motion for Remand, asking the Court 
to vacate the January 2000 Board decision and remand the matters 
for additional development.  The Court subsequently granted the 
motion by Order dated in February 2001.

In August 2001, the Board remanded both claims back to the AOJ 
for additional development consistent with the Joint Motion of 
January 2001.

In the September 2002 rating decision referenced earlier, the RO 
granted service connection for a left knee disability, status 
post medial meniscectomy, and for traumatic arthritis of the left 
knee, with painful motion, assigning initial ratings of 0 percent 
for both disabilities.  The Veteran perfected his appeal of both 
initial ratings in May 2003.

The issue of service connection for a left knee disability being 
no longer on appeal (as it had been fully granted at the AOJ 
level), the Board then denied the remaining issue (a claim for an 
increased rating for a right knee disability) in a decision 
issued in June 2003.

In March 2004, the Veteran's private attorney and the Secretary 
of VA filed another Joint Motion for Remand, asking the Court to 
vacate the June 2003 Board decision and remand the matter decided 
therein for additional development.  Specifically, it was noted 
that VA had yet to consider and discuss the effect of pain and 
functional loss on the service-connected disability as set forth 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court granted 
the motion by Order dated in March 2004.

In July 2004, the Board remanded to the AOJ the issue of 
entitlement to an increased rating for a right knee disability, 
for extraschedular referral to VA's Compensation and Pension 
(C&P) Service, pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1), and the issue of entitlement to initial compensable 
ratings for the service-connected left knee disabilities for an 
addendum to an April 2004 VA joints examination report that would 
address the DeLuca aspect of the Veteran's claim.

In October 2004, the Director of VA's C&P Service made a 
determination that the service-connected right knee disability 
did not warrant an extraschedular rating.

In an April 2005 rating decision, the RO denied a claim of 
entitlement to a TDIU.  The Veteran perfected the appeal of this 
rating decision in October 2005.  

Thereafter, in a May 2006 decision, the Board denied entitlement 
to a disability rating in excess of 40 percent for a right knee 
disability and an initial compensable rating for status post 
medial meniscectomy of the left knee, but granted a 10 percent, 
but not higher, rating for the Veteran's traumatic arthritis of 
the left knee.  The decision also remanded the issue of 
entitlement to TDIU for extraschedular consideration.

In the May 2006 decision, the Board denied entitlement to an 
initial compensable disability rating for status post medial 
meniscectomy of the left knee and granted an initial 10 percent 
rating for traumatic arthritis of the left knee, with painful 
motion, effective from the date of service connection.  No 
discussions were provided as to the adequacy of baseline 
disability determinations that had been made by the RO as to the 
Veteran's left knee arthritis in the September 2002 rating 
action, nor whether such deductions were required.  More 
specifically, the RO had determined in the September 2002 rating 
decision that the evidence of record demonstrated a pre-existing 
baseline disability of 10 percent for each of these secondary 
service-connected disabilities, and that after deduction of the 
baseline 10 percent pre-existing disability ratings, initial 
noncompensable ratings were assigned, effective from the date of 
claim of May 21, 1996.  Following the Board's May 2006 decision, 
the RO also prepared a June 2006 memorandum in which the RO, in 
essence, requested advice concerning the execution of the Board's 
decision.  

Thereafter, in correspondence dated in August 2006, the Board 
notified the Veteran and his attorney that reconsideration had 
been ordered for the May 2006 decision on the issues of 
entitlement to initial compensable disability ratings for status 
post medial meniscectomy of the left knee and for traumatic 
arthritis of the left knee, with painful motion.  The Veteran 
then challenged the reconsideration order which resulted in the 
Court's November 2006 order vacating the May 2006 decision as to 
the issues on appeal.  

The Board then issued a reconsideration remand in June 2007 with 
respect to the issues of entitlement to initial compensable 
ratings for status post medial meniscectomy of the left knee and 
arthritis of the left knee, in which the Board determined that 
further notice was needed under the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010),  and that further examination was 
necessary to determine the degree of baseline pre-existing left 
knee disability prior to aggravation and as to the Veteran's 
current left knee impairment.  The Board also separately remanded 
the issue of entitlement to a disability rating in excess of 40 
percent for a right knee disability for further notice under the 
VCAA.  

In a September 2008 rating decision, based upon a September 2008 
memorandum from the Director of Compensation and Pension 
Services, the RO awarded a TDIU on an extraschedular basis under 
38 C.F.R. § 4.16(b), effective February 28, 2005.  

The record further reflects that while the Veteran additionally 
perfected an appeal with respect to the RO's denial of claims for 
service connection for a back disorder and depression, the 
Veteran's withdrawal of these issues was confirmed by a letter 
from the Veteran's attorney, dated in June 2009.  Therefore, 
these claims are no longer subjects for current appellate review.  

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  

The issues of entitlement to initial compensable ratings for 
status post medial meniscectomy of the left knee and arthritis of 
the left knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.

FINDINGS OF FACT

1.  The service-connected right knee disability is currently 
manifested by pain on use, degenerative arthritis, and extension 
limited to 15 degrees due to pain; this disability is not shown 
to be so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  

2.  Prior to May 20, 1999, the service-connected right knee 
disability was also manifested by dislocated cartilage with 
frequent episodes of "locking," pain, and joint effusion until 
the surgical treatment of that tear on May 20, 1999.  Thereafter, 
following the assignment of a temporary 100 percent convalescence 
rating on July 1, 1999, while these symptoms were not as 
pronounced, the Veteran continued to have symptoms following the 
removal of semilunar cartilage.

3.  After considering all of the medical evidence of record that 
included Social Security Administration (SSA) adjudication 
records indicating that the Veteran had been unable to perform 
substantially gainful activity since July 1988 due to severe 
injury of both knees and a dysthymic disorder, the VA Director of 
Compensation and Pension Service concluded in September 2008 that 
significant functional loss due to the symptomatology associated 
with the Veteran's service-connected bilateral knee disabilities 
rendered the Veteran unable to secure and maintain gainful 
employment, and that accordingly, a TDIU evaluation under the 
provisions of 38 C.F.R. § 4.16(b) was warranted.  

4.  The Veteran has claimed unemployability since the inception 
of his claim for increased rating for right knee disability, and 
such a claim may therefore be recognized pursuant to Rice v. 
Shinseki; 22 Vet. App. 447 (2009); based on the September 2008 
determination of the Director of VA Compensation and Pension 
Service, TDIU may be assigned on an extraschedular basis 
effective from the inception of the Veteran's April 9, 1996, 
claim for increased rating.  




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent 
for the Veteran's service-connected right knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261, 5262, 5263 
(2010).  

2.  Prior to May 20, 1999, the criteria for a separate 20 percent 
rating for dislocated cartilage with frequent episodes of 
locking, pain, and joint effusion have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  

3.  Effective from July 1, 1999, the criteria for a separate 10 
percent rating for symptoms following the removal of semilunar 
cartilage have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  

4.  The criteria for an effective date of April 9, 1996, and no 
earlier, for the assignment of a TDIU on a extraschedular basis 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16(b) (2010); Rice v. Shinseki, 22 Vet. App. 447 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that Federal Circuit 
decision based on a finding that the Federal Circuit's framework 
for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden on VA.  Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
VCAA notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the U.S. Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any 
deficiency in notice which would compromise a fair adjudication 
of the claim.  Nevertheless, the Board has considered whether any 
defective notice provided to the Veteran resulted in prejudicial 
error.  In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework set 
forth in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the essential 
fairness of the adjudication.  Accordingly, where there is a 
defect in the content of VCAA notice, it may be established that 
such error did not affect the essential fairness of the 
adjudication by showing that the essential purpose of the notice 
was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing 
may be made by demonstrating, for example, (1) that the claimant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because 
reversal is warranted only if an error affects the essential 
fairness of the adjudication, consideration should also be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory VCAA notice errors non-prejudicial.  
Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
the Federal Circuit Court held that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's daily 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in February 2002, after the 
initial RO decision that denied the claim in May 1996.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  This notice was also 
followed by readjudication of the claim in the November 2002, 
April 2003, and January 2005 supplemental statements of the case, 
a more complete VCAA notice in June 2007 that also generally 
advised him of the bases for assigning ratings and effective 
dates, another supplemental statement of the case in March 2008, 
an additional VCAA letter in May 2008, and a readjudication of 
the claim in April 2009.  The Veteran was also provided with a 
VCAA notice letter with respect to his claim for an effective 
date earlier than February 28, 2005, for the grant of his TDIU, 
but as this is a "downstream" issue with respect to his 
original claim for TDIU, such additional notice was not 
necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his claim.  
Specifically, the February 2002, June 2007, and May 2008 VCAA 
notice letters advised the Veteran that his statements and 
employment and medical records could be used to substantiate his 
claim, and the Veteran can reasonably be expected to have 
understood the applicable diagnostic codes provided in the June 
2007 and May 2008 VCAA notice letters, the September 1996 
statement of the case, and the June 1999 and November 2002 
supplemental statements of the case.  Thus, given the September 
1996, June 1999, February 2002, November 2002, June 2007, and May 
2008 VA correspondence, the Veteran is expected to have 
understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements and 
correspondence.  Specifically, at the time of his VA joints 
examination in June 1996, the Veteran indicated that he had been 
unable to work for some time because of his knee condition.  
Similarly, at the time of an April 2004 VA joints examination, 
the Veteran indicated that he retired from manual labor 
employment in 1987 due to his bilateral knee condition, and in 
July 2007, he stated that although he had been employed as both a 
truck driver and a laborer, he was now unable to do either 
because of problems with his knees.  At this time, he further 
noted that he was an assistant preacher, and that it was 
necessary for him to sit when preaching.  At the hearing before 
the Board in May 2010, the Veteran's attorney stated that the 
Veteran wished to waive any notice requirements as he had actual 
knowledge of VA's rules and duties.

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to be 
worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that any notice 
deficiencies in this matter do not affect the essential fairness 
of the adjudication.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support his 
increased rating claim, and the Veteran has not argued that the 
most recent VA examination is inadequate for rating purposes.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating for a Right Knee 
Disorder; Earlier Effective Date for the Award of a TDIU

Increased Rating for Right Knee Disability

The Board will first address the issue of entitlement to a 
schedular rating in excess of 40 percent for the Veteran's 
service-connected right knee disability.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability there from, and above all, coordination of rating with 
impairment of function will, however, are expected in all 
instances.  38 C.F.R. § 4.21 (2010).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Additionally, with any form of arthritis, painful motion is an 
important factor of the rated disability and should be carefully 
noted.  The intent of the Schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or mal-aligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  38 C.F.R. § 4.59.

For VA purposes, normal flexion of the knee is from zero to 140 
degrees, while normal extension of the knee is zero degrees.  38 
C.F.R. § 4.71, Part 4, Plate I.

Diagnostic Code (DC) 5010 of VA's Schedule for Rating 
Disabilities (the Schedule) applies to traumatic arthritis and 
provides that such is evaluated under the criteria for 38 C.F.R. 
§ 4.71a, DC 5003.  Degenerative arthritis is, pursuant to DC 
5003, to be rated on the basis of limitation of motion of the 
affected joint under the appropriate DC for the specific joint or 
joints involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
DC, a rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 10 
percent evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.

Under DC 5256 of the Schedule, ratings ranging between 30 and 60 
percent may be warranted depending on the type and degree of 
ankylosis of the knee.  38 C.F.R. § 4.71a, Part 4, DC 5256.

DC 5257 of the Schedule provides ratings of 10, 20, and 30 
percent for recurrent subluxation or lateral instability of the 
knee that is slight, moderate, or severe, respectively.  38 
C.F.R. § 4.71a, Part 4, DC 5257.

Dislocated semilunar cartilage that is productive of frequent 
episodes of locking, pain, and effusion into the knee joint, 
would warrant a rating of 20 percent, under DC 5258, while 
removal of that cartilage that is symptomatic would warrant a 
rating of 10 percent, under DC 5259.  38 C.F.R. § 4.71a, Part 4, 
DCs 5258, 5259.

The Schedule also provides for ratings of zero, 10, 20, or 30 
percent when there is limitation of the flexion of the leg to 60, 
45, 30, or 15 degrees, respectively, and for ratings of zero, 10, 
20, 30, 40, or 50 percent for limitation of the extension of the 
leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. 
§ 4.71a, Part 4, DCs 5260, 5261.

Impairment of the tibia and fibula manifested by malunion, with 
slight knee or ankle disability, would warrant a 10 percent 
rating.  If manifested by malunion, with moderate knee or ankle 
disability, it would warrant a 20 percent rating, and, if 
manifested by malunion, with marked knee or ankle disability, it 
would warrant a 30 percent rating.  If the impairment is 
manifested by nonunion of the tibia and fibula, and there is 
loose motion, requiring brace, a maximum rating of 40 percent 
would be warranted.  38 C.F.R. § 4.71a, Part 4, DC 5262.

Under DC 5263, genu recurvatum of the knee that is acquired, 
traumatic, and objectively shows weakness and insecurity in 
weight-bearing, would warrant a rating of 10 percent.  38 C.F.R. 
§ 4.71a, Part 4, DC 5263.

VA's General Counsel has held that a knee disability may receive 
separate ratings under DCs evaluating instability (DCs 5257, 
5262, and 5263) and those evaluating range of motion (DCs 5003, 
5010, 5256, 5260, and 5261). VAOPGCPREC 23-97 (1997) (holding 
that a veteran who has arthritis with restricted motion and 
instability in the knee may receive separate ratings for each set 
of symptomatology under different DCs); see also VAOPGCPREC 9-98 
(1998) (holding that if a veteran has a disability rating under 
DC 5257 for instability of the knee and the knee also exhibits 
limitation of motion, consideration should be given to assigning 
a separate rating based on painful motion under 38 C.F.R. §§ 
4.40, 4.45, 4.59).

The General Counsel has more recently held that separate ratings 
are also available for limitation of flexion and limitation of 
extension under DC 5260 and DC 5261.  VAOPGCPREC 9-2004 (2004).

Because the right knee disability is already rated as 40 percent 
disabling under DC 5261, a higher schedular rating would only be 
warranted if there were evidence of extremely unfavorable 
ankylosis of the knee at an angle of 20 degrees or higher, or 
limitation of extension to 45 degrees or more.  38 C.F.R. §§ 
4.71a, DCs 5256, 5261.  Separate ratings would also be warranted 
if there was evidence of compensable instability and/or 
compensable limitation of flexion.  Additionally, as discussed 
below, an extraschedular rating may be awarded in some cases.

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

On VA examination in May 1995, the Veteran was noted as not 
attempting to straighten or bend his right knee.  He held the 
knee in flexion at about 70 degrees and would not allow for 
passive range of motion testing.  The examiner's impression was 
status post right knee injury with ongoing pain and probable 
flexion contracture due to long standing inactivity.  On VA 
examination in June 1995, the Veteran was reported to exhibit 
marked guarding during the entire examination secondary to 
complaints of pain.  The examiner found the Veteran to lack 25 
degrees terminal extension.  While supine, the Veteran 
demonstrated active flexion of only 60 degrees.  In the seated 
position, the Veteran flexed the right knee to 90 degrees.  On X-
ray, a small osteophyte was noted arising from the inferior 
aspect of the patella, without further abnormality.

On VA examination in April 1996, the Veteran reported right knee 
pain with intermittent swelling.  He reported that weightbearing 
or squatting exacerbated the pain, and that he had episodes of 
giving away.  On clinical evaluation, the right knee lacked 15 
degrees of terminal extension.  There was 115 degrees of flexion.  
The Veteran had pain and guarding on range of motion testing.  
The impression was residuals of right knee injury to include 
degenerative arthritis of the right knee.

An April 1996 magnetic resonance imaging (MRI) scan of the right 
knee revealed a horizontal tear of the posterior horn of the 
lateral meniscus with extension to the inferior articulating 
surface near the apex.  There was also minimal joint effusion.

The Veteran was accorded a VA joints examination in June 1996.  
At that time, he complained of pain and swelling of the right 
knee.  He also reported giving way, stiffness, warmth, and 
painful motion.  On examination, flexion was to 80 degrees, 
extension lacked 10 degrees and was painful.  The knee was warm 
about the patella and was slightly swollen with a small effusion.  
It was noted that he had a brace and used a cane.  The diagnosis 
was right knee meniscus tear extending into the articulating 
surface and joint effusion.

A private medical record dated in September 1996 shows that the 
Veteran was seen with complaints of right knee pain.  On 
examination, there was crepitation with flexion and extension.  
The right knee was stable with varus and valgus stress.  There 
was tenderness along both medial and lateral joint lines.  The 
impression was degenerative osteoarthritis and horizontal tear of 
the posterior horn of the lateral meniscus.

VA outpatient treatment records dated in March 1997 show that the 
Veteran was seen with complaints of right knee pain.  The Veteran 
lacked 30 degrees of extension secondary to pain but was able to 
flex to 90 degrees.  There was tenderness along the medial aspect 
of the knee.  On referral to physical therapy, right knee range 
of motion and strengthening revealed that the Veteran lacked 35 
degrees of extension but could flex to 83 degrees.

The Veteran was accorded a VA joints examination in July 1998.  
At that time, he reported that he was not able to stand on his 
right leg.  He reported that he wore a brace and used a cane 
continuously.

On examination, the Veteran was able to put on and remove his 
shoes without any difficulty.  He was able to get on and off the 
examination table without much difficulty.  He was uncomfortable 
in the supine position.  It was noted that most of the 
examination was inconsistent due to complaints of severe pain.  
Range of motion on one examination was reported as negative 50 to 
90 degrees, however, when he was not paying attention, it was 
noted that range of motion was negative 30 to 90 degrees.  There 
appeared to be some tightness of the Achilles' tendon.  The 
Veteran could not stand or walk on the heels or toes, however, 
while walking, he tended to walk on his toes on the right side.  
Drawer sign and medial lateral testing could not be conducted due 
to complaints of severe pain.  The examiner noted that the 
Veteran's complaints of pain were genuine, and that he was 
functionally unable to walk or bear weight on the right lower 
extremity.

A private medical report, dated in February 1999, reflects that 
the Veteran was seen with complaints of pain in multiple joints.  
Examination of the knee revealed minimal swelling with some 
crepitation present with flexion and extension.  The knee was 
found to be stable with varus and valgus stress.  There was 
tenderness along both the medial and lateral joint lines.

VA outpatient treatment records dated from February to May 1999 
show that the Veteran was seen with complaints of right knee 
pain.  The anterior horn of the medial meniscus tear was found 
and corrected through arthroscopic surgery.  Subsequently, the 
Veteran was able to fully extend the right leg and flexion was to 
80 degrees.

The Veteran was accorded a personal hearing in May 1999.  At that 
time, he reported difficulty with stairs.  He reported that his 
weight had increased because his activities were limited by right 
knee pain.  He reported that the aid of a cane was necessary to 
ambulate.  He reported that he had to put his knee brace on prior 
to getting out of bed to prevent buckling.

A June 1999 physical therapy progress note reflects that the 
Veteran reported to therapy via ambulation and had no observable 
limp.  He was noted to be without complaints.

A December 1999 MRI scan of the right knee was interpreted as 
showing degenerative disease but no other appreciable 
abnormality.

A July 2000 VA clinical record notes the Veteran's complaint of 
right knee pain and that when he attempted to walk without his 
brace his knee "locked up" and he fell.

A private medical record from M. B. Moore, M.D., dated in August 
2000, reflects that on examination, the Veteran's right knee 
exhibited a full range of motion with crepitance in the 
patellofemoral joint.  A radiographic study reportedly revealed 
minimal arthritic changes in the patellofemoral joint.  An MRI 
scan, also dated in August 2000, revealed grade III 
chondromalacia patella without evidence of cruciate ligament or 
meniscal tear.

A VA examination of the Veteran's right knee in November 2000, 
reflects the Veteran's complaints of swelling, pain, and 
instability.  The Veteran also reported using a brace and cane.  
On clinical evaluation, the right knee was stable medially and 
laterally both in full extension and 30 degrees of flexion.  It 
was stable anteriorly and posteriorly.  Range of motion testing 
revealed pain from 20 degrees extension to within 5 degrees of 
extension, at which point the Veteran resisted any further 
extension.  Flexion was to 90 degrees with pain from 70-90 
degrees.  The examiner's impression was degenerative joint 
disease of the right knee.

An August 2001 treatment note from Dr. Moore, reflects right knee 
crepitus with a lack of 5 degrees extension and flexion to 90 
degrees.  There was no laxity.  Dr. Moore's impression was 
status-post knee scope on the right with persistent pain and very 
mild chondromalacia on MRI.

On VA examination in February 2002, the Veteran complained of an 
inability to bear weight on his right leg due to pain.  On 
clinical evaluation there was pain on manipulation of the knee.  
The knee showed stability medially and laterally at about 30 
degrees flexion and full extension, and was stable anteriorly and 
posteriorly.  Range of motion was 90 degrees of flexion, with 
pain beyond 90 degrees.  The Veteran could extend to 10 degrees 
beyond which there was complaint of severe pain and therefore 
resistance to full extension.  There was evidence of fluid with 
the peripatellar space and within the joint space itself.  There 
was crepitation with motion.  The impression was traumatic 
arthritis of the right knee.

A clinic note from Dr. Moore, also dated in February 2002, 
reflects an impression of joint space narrowing and degenerative 
change involving the right patellofemoral joint.  There was no 
evidence of acute injury.  The Veteran reported that he sought 
employment at some local business establishments, and that he was 
denied a job at a supermarket.

A February 2002 MRI scan report reflects small joint effusion, 
chondromalacia patella, and degenerative changes.

An April 2002 VA pain clinic note reflects the Veteran's 
complaints of pain and that he had been informed that he would 
need knee replacement surgery at some point.  A November 2000 x-
ray was noted to reveal minimal hypertrophic spurring of the 
articular surface of the patella, without other abnormalities.  
The Veteran was noted to identify two areas that were painful on 
the right knee, one anterior and one medial.

In September 2002, the VA examiner who evaluated the Veteran in 
February 2002 offered an addendum to his report.  The examiner 
commented that the Veteran did not use his service-connected 
right leg for ambulation and therefore increased fatigability or 
weakened movement or incoordination would be of no significance 
as far as ambulation was concerned.  Given an emergency situation 
in which the Veteran could not use a crutch and had to depend 
upon the right leg for support, based on his history, he could 
fall.  However, the examiner further reported that there was no 
evidence of instability either anteriorly, posteriorly, medially 
or laterally nor was there evidence of subluxation.

A December 2002 MRI scan report of the right knee revealed 
findings consistent with chondromalacia patella, joint effusion, 
and scattered degenerative signal in the menisci.  Private 
clinical records from April 2003 reflect an impression that 
included chronic pain in the right knee.  It was also noted that 
the Veteran was still awaiting approval from VA for surgery. 

The April 2004 VA joint examination report reveals complaints of 
pain (a 6 on a scale of 1 through 10), giving way, occasional 
swelling, and inability to walk for any length of time or use 
steps.  The Veteran was described as being in no acute distress, 
with rather deliberate movements and a somewhat antalgic gait on 
the right side.  He was 74 inches tall at a bodyweight of 276.6 
pounds.  He did not have any difficulty donning/doffing shoes and 
socks or getting on/off the examination table.  He was able to 
walk in the examination room without his cane, although he stated 
that he would fall.  The Veteran refused to squat but was able to 
stand on his right leg.  The examiner noted that he appeared to 
be exaggerating his symptoms in regards to his fear of falling 
down.

While sitting on the examination table, the Veteran was able to 
extend the knees completely, as in the performance of the 
straight leg raising test.  However, while supine, he refused to 
extend the right knee.  The examiner noted that during casual 
movements he had full extension of the right knee.  While supine, 
he had a 15-degree extension lag due to complaints of pain, but 
the examiner noted again that "this could not be substantiated on 
repetitive movements which were casual."

Drawer sign and Lachman tests were all negative and 
medial/lateral stress tests did not reveal any instability, 
crepitations, or laxity of the medial collateral ligaments.  
There was no effusion or atrophy of the muscles and manual muscle 
strength was normal.  McMurray's and Apley's tests could not be 
performed due to complaints of pain.  The examiner opined that, 
functionally, the Veteran was independent in activities of daily 
living, transfers, and ambulation with the use of bilateral knee 
braces and a straight cane.

The examiner also pointed out that the DeLuca provisions could 
not be "clearly or accurately delineated with any medical 
certainty," given the level of pain the Veteran was complaining 
of and the level of decrease in range of motion he was exhibiting 
at certain points.  The examiner acknowledged that, during acute 
exacerbations, the Veteran could have further limitations in 
range of motion and ability to walk.  However, he did not see any 
evidence of weakness, and any limitations in endurance during 
acute exacerbations could not be determined, as that depended on 
the level/severity of pain and the Veteran's mood.

The examiner further noted that, inasmuch as the Veteran had been 
a manual laborer until he was last employed in 1987, he did not 
think that the Veteran would be able to return to work or obtain 
and maintain gainful employment in manual labor due to his 
bilateral knee condition.  The pertinent impressions were 
degenerative joint disease (DJD) of the right knee and chronic 
knee pain due to the DJD.

VA x-rays obtained in April 2004 reveal an osteophyte off the 
inferior aspect of the patella, with narrowing of the medial 
femoral tibial joint space and no other changes.

On private medical consultation in April 2004, the Veteran 
reported knee pain, that the right knee went out on him, and that 
he had been found to have a "degenerate" meniscus in that knee.  
On physical examination, however, it was noted that the primary 
symptomatology was pain but that the knee did not demonstrate any 
true laxity.  X-rays showed minor degenerative changes in the 
knees, "but nothing of a significant nature."  The Veteran was 
advised to "treat this with exercise, anti[-]inflammatory agents 
and occasional pain medicine."

According to the January 2005 VA x-ray report, three views of the 
knee showed mild narrowing of the medial joint compartment and a 
small posterior osteophyte formation of the patella, but no acute 
fracture, dislocation, or joint effusion, a normal bony 
architecture, and well-preserved patellofemoral joint spaces.

According to the January 2006 private medical consultation 
report, the Veteran had knee pain and known degenerative 
arthritis of the right knee, confirmed by arthroscopy.  He had 
had an injection in the knee which had given him a couple of 
months' worth of relief and now wished to repeat his Cortisone 
injection.  Physical examination revealed him to be alert, 
oriented, and in no acute distress.  There was minimal effusion, 
a "[f]airly good range of motion," and pain behind the knee caps.  
The assessment was degenerative arthritis and the examiner noted 
that the Veteran was given another Cortisone shot.

Private MRI of the right knee in January 2007 revealed an 
impression of mild degenerative changes about the patellofemoral 
compartment, and possible remote medial collateral ligament 
injury.  

At the Veteran's VA joints examination in July 2007, the Veteran 
attributed his inability to be able to work to problems with both 
knees.  

VA joints examination in October 2007 revealed no right knee 
effusion or ligamental instability.  The Veteran was found to 
lack 15 degrees of full extension and to have flexion to 124 
degrees, with pain in the extremes of motion.  There was moderate 
medial joint line tenderness.  The patella was tracking in the 
midline without crepitus and repetitive motion did not change 
anything.  X-rays revealed minimal arthritic changes with very 
small spurs on the patella.  There was also a little 
calcification in the soft tissue on the medial side of the medial 
femoral condyle, which was believed to be an old injury to the 
medial collateral ligament.  The impression was mild traumatic 
arthritis of the right knee.  The examiner commented that the 
Veteran's subjective complaints outweighed the objective 
findings, such as x-ray changes.  While the examiner did note 
some decreased motion in the right knee, he did not find 
objective evidence of unemployability.  The examiner further 
commented that although the Veteran's right and left knee 
conditions did not cause any impairment in his activities of 
daily living, they would cause some impairment in his job as a 
laborer, especially on prolonged walking, sitting, standing, or 
frequent stooping.  

The Veteran's right knee is not shown by the objective evidence 
of record to be ankylosed.  He is currently rated under 
Diagnostic Code 5261 but has not been limited in extension at any 
point to 45 degrees or more, even when considering his pain.  The 
Veteran complained of pain at the time of his numerous 
examinations and his complaints were objectively confirmed.  But 
he never had extension of the right knee limited to 45 degrees or 
more.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, flexion has not been found to be limited to 45 
degrees or less.  In fact, the most recent examination revealed 
124 degrees of flexion.    Therefore, a separate 10 percent 
rating is not warranted under DC 5260.  Further, a separate 10 
percent rating for the pain and limitation of function exhibited 
with flexion of the right knee is not warranted since assigning 
two, separate compensable ratings based on painful motion under 
two separate diagnostic codes (i.e., under DCs 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14; VAOPGCPREC 9-04.

However, an April 1996 MRI scan revealed an impression of a 
horizontal tear of the posterior horn of the lateral meniscus 
with extension to the inferior articulating surface near the 
apex.  Therefore, in combination with contemporaneous symptoms 
associated with this tear, the Board finds that the Veteran was 
entitled to a separate rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 for dislocated cartilage with frequent episodes of 
"locking," pain, and joint effusion until the surgical 
treatment of that tear on May 20, 1999.  Thereafter, following 
the assignment of a temporary 100 percent convalescence rating, 
while these symptoms were not as pronounced, the Board will 
further give the Veteran the benefit of the doubt, and conclude 
that he was thereafter entitled to a separate 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259 for symptoms 
following the removal of semilunar cartilage, effective from July 
1, 1999.  

The Board also finds that Diagnostic Code 5257 would not provide 
yet another basis to assign even higher or separate rating as 
Diagnostic Codes 5258 and 5259 also consider any instability 
associated with the Veteran's knee.  See 38 C.F.R. § 4.14 (2010).  
The Board would further note that subluxation and/or lateral 
instability has never been demonstrated on examination of the 
right knee.  To the contrary, the knee has repeatedly been 
described as stable by examiners since 1996.  More recently in 
April 2004, Drawer sign and Lachman tests were negative and 
medial/lateral stress tests did not reveal any instability, or 
laxity of the medial collateral ligaments.  In October 2007, 
there was no ligamental instability.          

In sum, with respect to the Veteran's entitlement to even higher 
or additional separate ratings, the Board can find no additional 
bases of entitlement.  While the Board acknowledges that the 
Veteran is competent to report symptoms, the various examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are clearly more probative of the 
degree of impairment of a disability than the lay statements.  
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

Therefore, since there is no limitation of motion at any point 
during the time frame on appeal that would entitle the Veteran to 
higher or additional separate ratings, with the exception of the 
assignment of the staged ratings noted above, the Veteran's claim 
for an increased rating for his service-connected right knee 
disability fails on a schedular basis.

In regards to the extraschedular aspect of this claim, the 
Director of VA's C&P Service rendered a decision in October 2004 
denying an extra-schedular rating.  In her decision, the Director 
correctly pointed out that the objective evidence of record did 
not reflect that the Veteran was entitled to a schedular rating 
higher than 20 recent, on the basis of limitation of extension, 
which the examiner noted was only subjective (as, objectively, 
there was full extension of the right knee).  She also pointed 
out the April 2004 VA examiner's comment to the effect that the 
Veteran seemed to be exaggerating his symptoms, and concluded 
that the Veteran was not entitled to an extraschedular rating for 
his right knee disability.

The record also does not show that the right knee disability has 
required recurrent periods of hospitalization.  Thus, frequent 
periods of hospitalization have not been shown.  The Veteran has 
not been employed at any time during the course of this appeal; 
however, the right knee disability by itself has not been shown 
to cause marked interference with any current employment.  There 
is evidence that the knee disabilities together preclude 
employment.  This evidence goes toward the question of whether 
TDIU should be awarded and will be addressed more fully below.  

As discussed by the Director of VA's C&P Service in her 
determination of October 2004, the medical evidence of record 
does not currently suggest a disability that is severe enough for 
a rating higher than 20 percent, yet the disability was rated as 
40 percent disabling.

In view of the above, the Board concludes that the criteria for 
the assignment of an extraschedular rating for the service-
connected right knee disability are not met either and that, that 
being the case, the benefit-of-the doubt doctrine does not apply, 
and, with the exception of a separate 20 percent rating under 
Diagnostic Code 5258 prior to May 20, 1999, and a 10 percent 
rating under Diagnostic Code 5259 from July 1, 1999, (for a 
combined 50 percent rating throughout the appellate period, see 
38 C.F.R. § 4.25) the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Because the preponderance of the evidence is against the 
assignment of a rating in excess of 40 percent for limitation of 
extension of the service-connected right knee disability, the 
benefit-of-the doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Entitlement to an Effective Date Earlier than February 28, 2005 
for the Grant of TDIU

The Board has also very carefully considered the recent arguments 
of the Veteran's attorney that the case of Rice v. Shinseki 
permits the Board to consider an included claim for TDIU within 
the Veteran's claim for an increased rating for his right knee 
disability, and that since the subject claim for increased rating 
was filed in March 1996 (the record actually reflects it was 
filed on April 9, 1996), the more recent September 2008 C&P 
Service determination that an extraschedular TDIU award was 
warranted for the Veteran's bilateral knee disabilities under 
38 C.F.R. § 4.16(b) based on SSA records dated as far back as 
1988 could provide a basis to assign a TDIU based on the 
Veteran's original increased rating claim.  The Board agrees with 
the Veteran's attorney to the extent it finds that the April 9, 
1996 claim can be deemed to include a TDIU claim, and that the 
Director of C&P Service's opinion provides a basis to award TDIU 
effective from April 9, 1996.  

More specifically, as noted earlier, the Director of C&P clearly 
based his decision that the Veteran was unable to work because of 
his service-connected bilateral knee disabilities on evidence of 
record dating back to the date of the original claim.  Therefore, 
the Board finds that there is a basis to extend the Veteran's 
TDIU award back to the original increased rating claim, based on 
the existence of an included claim under the Rice case.  

The Board acknowledges that the Veteran additionally claims that 
he is entitled to an even earlier effective date of one year 
prior to the increased rating filing date under 38 C.F.R. 
§ 3.400(o)(2) (2010), which provides that evidence demonstrating 
a factually ascertainable increase in disability may provide a 
basis for an earlier effective date if the claim is received 
within one year of that date.  

In this regard, if the Veteran had been service connected for 
both his right and left knee disabilities prior to April 9, 1996, 
the Board finds that there may be some merit to this argument.  
However, the record reflects that the Veteran was not service 
connected for any left knee disability until May 1996.  
Consequently, as was noted previously, since the evidence is 
against a finding of unemployability based solely on the 
Veteran's right knee disability, the Board finds that it was not 
factually ascertainable that the Veteran was unemployable within 
one year of April 9, 1996, and that an effective date of April 9, 
1995 for the grant of TDIU is, therefore, not warranted under 
38 C.F.R. § 3.400(o)(2) (2010).  Accordingly, with respect to the 
Veteran's claim for an earlier effective date, the Board finds 
that an effective date earlier than April 9, 1996, for the grant 
of TDIU is not warranted.  


ORDER

A disability rating in excess of 40 percent for the service-
connected right knee disability under DC 5261 is denied.

For the period prior to May 20, 1999, a separate 20 percent 
rating is granted for dislocated cartilage with frequent episodes 
of locking, pain, and joint effusion under DC 5258, subject to 
the statutes and regulations governing the payment of monetary 
benefits.

Since July 1, 1999, a separate 10 percent rating is granted for 
symptoms following the removal of semilunar cartilage under DC 
5259, subject to the statutes and regulations governing the 
payment of monetary benefits.  

Entitlement to an effective date of April 9, 1996, and not 
earlier, is granted for a TDIU on an extraschedular basis, 
subject to the statutes and regulations governing the payment of 
monetary benefits.


REMAND

Turning finally to the remaining claims for initial compensable 
ratings for status post medial meniscectomy of the left knee and 
arthritis of the left knee, the Board's review of its prior 
remand of June 2007 reflects that the action requested in that 
remand has not been sufficiently accomplished.  More 
specifically, after setting forth the medical history with 
respect to the Veteran's left knee, the Board's June 2007 remand 
specifically determined that in view of the fact that the 
Veteran's left knee disorders had been granted service connection 
on the basis of aggravation under 38 C.F.R. § 3.310(a) (2010), 
further medical opinion was necessary to establish the degree of 
baseline pre-existing left knee disability prior to aggravation 
and the current level of impairment.  However, a review of the 
results of the July 2007 VA examination reveals that after 
finding mild to moderate impairment of the left knee, without 
additional comment or explanation, the examiner merely stated 
that he could not offer an opinion as to the baseline level of 
preexisting left knee disability prior to aggravation by the 
service-connected right knee disability and the current level of 
left knee impairment.  While an examiner's conclusion that a 
requested opinion is not possible without resort to speculation 
is a medical conclusion just as much as a firm diagnosis or a 
conclusive opinion, the examiner must explain the basis for such 
an opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010).  The Board is also obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Consequently, based on all of the foregoing, the Board finds that 
this matter must again be remanded so that a new examination and 
more complete medical opinion can be obtained with respect to the 
questions posed in the Board's remand of June 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to be performed by another 
appropriate examiner for opinions as to 
(a) the baseline level of pre-existing 
left knee disability prior to aggravation 
by his service- connected right knee 
disability and (b) the current level of 
any left knee impairment attributable to 
the right knee disability.  All indicated 
studies and tests are to be performed.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  In 
rendering an opinion, the physician should 
cite to specific documented events in the 
record.  It should be noted whether any 
symptoms cannot be attributed to or 
distinguished from the service-connected 
disabilities.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

Please note that a conclusion that a 
requested opinion is not possible 
without resort to speculation is not 
sufficient unless the examiner 
explains the basis for such an 
opinion.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

3.  Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the examiner for 
correction.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


